UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7734



KELVIN J. MILES,

                                             Petitioner - Appellant,

          versus


WARDEN,   Maryland  Correctional     Institute,
Hagerstown, Maryland,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-1961-AW)


Submitted:   July 19, 2004                 Decided:   August 12, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kelvin J. Miles, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).*          An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge     issues    a   certificate     of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)     (2000).   A     prisoner    satisfies   this   standard    by

demonstrating that reasonable jurists would find both that his

constitutional      claims   are    debatable     or   wrong   and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell. 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Miles has not made the requisite

showing.     Accordingly, we deny the motions for a certificate of

appealability, bail, and appointment of counsel, and dismiss the

appeal. We dispense with oral argument because the facts and legal




      *
      By order filed April 6, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                      - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -